EXHIBIT 10.1

Compensation of Non-Employee Directors of Integra LifeSciences Holdings
Corporation
Effective as of the 2016 Annual Meeting of Stockholders of Integra LifeSciences
Holdings Corporation (the “Company”), the annual compensation payable to
non-employee directors of the Company will be as set forth below:
Directors will receive an annual equity grant in the form of restricted stock
with a fair market value on the date of grant of $170,000 (or $220,000 for the
Chairman).
Directors will also receive an annual retainer of $75,000, payable in one of
three ways, at their election: (1) in cash, (2) in restricted stock, or (3) one
half in cash and one half in restricted stock.
In addition, the Company will pay the following separate annual cash fees,
payable quarterly in arrears in accordance with the same timetable that is used
for paying the annual retainer fee, to certain directors as follows: (1) $15,000
for the Nominating and Corporate Governance Committee Chair, (2) $15,000 for the
Compensation Committee Chair, (3) $15,000 for the Audit Committee Chair, (4)
$15,000 for the Finance Committee Chair, (5) $25,000 for the Presiding Director
and (6) $75,000 for the Chairman.
The Company will pay reasonable travel and out-of-pocket expenses incurred by
non-employee directors in connection with attendance at meetings to transact
business of the Company or attendance at meetings of the Board of Directors or
any committee thereof.



